DETAILED ACTION
Response to Amendment
The 112(b) rejections given to claims 7 and 13 have been overcome.
In light of the amended claims, claim 13 has been rejected to under 35 U.S.C. 112(b).
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 09/09/2021, the following has occurred: claims 1, 4, 7, 9-10, 13, and 18 have been amended; claims 2-3, 5-6, 8, 11-12, and 14-17 have remained unchanged; and claims 19-20 have been added.
Claims 1-20 are pending.
Effective Filing Date: 07/21/2015

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112 Rejections:
The claims were amended to overcome the previous 112(b) rejections given to them. Examiner withdraws these previous 112 rejections.

35 U.S.C. 101 Rejections:
Applicant argues that claims are not directed to an abstract idea. Examiner however respectfully disagrees. Examiner has directed certain claim limitations towards the abstract idea. These limitations are directed towards certain methods of organizing human activity because the claimed limitations is an attempt to quantify and claim human activity. More specifically, humans can reasonably determine the progress of two patients (which would be considered a plurality of patients) with respect to their treatment plans. Additionally the status of these patients may be monitored in order to determine which one needs to be treated first with regards to their treatment progress.
Applicant further states that the claims are not directed to an abstract idea because they are integrated into a practical application of the judicial exception that requires technology. However, the extent of the usage of this technology mere instructs to apply a judicial exception using a generic computer component, WURC activity, generally linking to a technical environment, and insignificant extra-solution activity. Thus, this cannot provide an inventive concept.
Furthermore, Applicant makes statements directed towards the claims not being directed towards mental processes. Examiner agrees, however Examiner has not directed these claims towards mental processes.
Additionally, Applicant states that the claims here are similar to the claims of McRO stating that the result of the claims were possible but required human intervention and was very time consuming. However, the current claims in their simplest form, would not be time consuming to have humans do. The claims may be directed 
Further, Applicant argues that there are additional elements and that these elements integrate the supposed, abstract idea into a practical application. Examiner however respectfully disagrees and directs Applicant towards the 35 U.S.C. 101 rejection section where each additional elements is addressed.
Applicant also argues that Examiner directed the additional elements towards well-understood, routine, and conventional activities (WURC activities). Examiner respectfully disagrees that all of the additional elements are directed towards WURC activity. Examiner only directed the last step (the generating a dashboard step) towards WURC activity.
Applicant additionally suggests that the claims teach an unconventional way of maximizing patient throughput at a hospital. Applicant states that the claims improve an existing technological process sufficient to transform the process into an inventive application, similar to the claims in CellzDirect in that the present claims improve the technological process of health analytics and medical diagnosis by collecting various forms of data. Examiner respectfully disagrees. CellzDirect overcame a potential 101 ruling because it recited a number of steps to achieve a desired outcome. The present claims merely claim the monitoring of patient information to determine an updated status of the patient. Examiner does not see an equivalent comparison between CellzDirect and the present claims.
Lastly, Applicant argues that the present claims are similar to those in Bascom. Examiner respectfully disagrees. The supposed technical solution to a technical 

35 U.S.C. 102/103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are further addressed below with the newly cited art.
Further, Applicant discusses that the Scherpbier reference does not teach the optimization process to maximize hospital patient throughput as a whole. Examiner respectfully disagrees as this “to maximize hospital patient throughput as a whole” limitation is merely intended use. Examiner suggests to actively claim this limitation within the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the status information comprising one or more of……(f) end-of-life and hospice decisions and/or (g) information…” Examiner is unsure of what the difference between the status information and the “(g) information” would be. Accordingly, claim 13 has been deemed indefinite. Examiner is interpreting the claim to recite “the status information comprising one or more of……(f) end-of-life and hospice decisions and/or (g) end-of-life and hospice information…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-9 and 19-20 are drawn to a system and claims 10-18 are drawn to a method, both of which are within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving configuration of a hospital, 2) determining a hospital model based upon the configuration, 3) receiving location of each of the plurality of patients within the hospital, 4) receiving a course through hospital for each of the plurality of patients, the course defining a treatment plan of actions to be taken for each of the plurality of patients in the hospital, 5) receiving status for each patient from at least one of independently run hospital services, 6) determining progress of each patient through the corresponding course, and 7) optimizing priority of the defined treatment plan of actions scheduled using services of the hospital to maximize hospital patient throughput as a whole. These steps correspond to Certain Methods of Organizing Human Activity, more specifically, managing personal behavior or relationships or interactions between people including social activities and following rules or instructions. Independent claim 10 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 2-9 and 11-20 include all of the limitations of claims 1 and 10, and therefore likewise incorporate the above described abstract idea. Depending claim 5 adds the additional steps of “determining discharge criteria for each patient”, “determining discharge readiness of each patient based upon the status and the discharge criteria”, and “displaying the discharge readiness of each patient spatially within the dashboard”; claim 6 adds the additional step of “automatically updating the discharge readiness within the dashboard as the status of the patient changes”; claim 8 adds the additional step of “updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress”; claim 11 adds the additional step of “determining discharge criteria for each patient”, “determining discharge readiness of each patient based upon the status and the discharge criteria”, and “displaying the discharge readiness of each patient spatially within the dashboard”; claim 12 adds the additional step of “automatically updating the discharge readiness within the dashboard as the status of the patient changes”; claim 14 adds the additional step of “displaying the dashboard on a digital device”; claim 16 adds the additional step of “displaying the dashboard on a mobile device for viewing by one of a doctor, a nurse, a case manager, a pharmacist, a social worker, a physical and occupational therapist, a dietician, a hospital administrator, a chaplain, a counselor, an ethicist, and other patient related health care personnel”; and claim 17 adds the additional step of “updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress”. Additionally, the limitations of depending claims 2-4, 7, 9, 13, 15, and 18-20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-9 and 11-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 10 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor, 2) a memory communicatively coupled with the processor, 3) an interface, communicatively coupled with the processor, capable of receiving status information of a plurality of patients of a hospital, 4) a patient status tracking algorithm, implemented as machine readable instructions stored within the memory and executed by the processor, 5) a server, 6) a digital device, 7) sensors associated with the patient, and 8) the step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient” to perform the claimed steps.
The 1) processor, 2) memory, and 5) server in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (Applicant’s specification does not describe these to be more than generic components; see: MPEP 2106.05(f)).
Furthermore, the 3) interface, 6) digital device, 7) sensors, and 8) step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient” add insignificant extra-solution activity to the abstract idea. The recitation of 3) interface, 6) digital device, and 7) sensors amounts to mere data gathering. The recitation of the 8) step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient”
Lastly, the 4) patient status tracking algorithm generally links the abstract idea to a particular technological environment or field of use (see: MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor, 2) a memory, 3) an interface, 4) a patient status tracking algorithm, 5) a server, 6) a digital device, 7) sensors, and 8) the step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient” to perform the claimed steps amounts to no more than insignificant extra-solution activity, extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity), a general linking to a technical environment, or mere MPEP 2106.05(f), MPEP 2106.05(d), MPEP 2106.05(g), and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention generates a dashboard utilizing 1) a processor, 2) a memory, and 5) a server, thus the processor, memory and server are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Additionally, the 3) interface, 6) digital device, and 7) sensors in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. The following represents an example that courts have identified as extra-solution activity/pre-solution 
Furthermore, the current invention generally links the abstract idea to a particular technological environment by reciting 4) a patient status tracking algorithm. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment. Limiting the abstract idea data to a patient status tracking algorithm, because limiting application of the abstract idea to an algorithm is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Lastly, the current invention includes WURC activity in the form of 8) the step of “generating a dashboard showing the hospital model with spatial indication of the progress for each patient”. The following represents an example that courts have identified as WURC activity. Presenting offers and gathering statistics, e.g. see OIP Techs. v. Amazon, Inc. – similarly, the current invention displays offers regarding patient statuses on a dashboard to users, and obtains data regarding selection of a patient/patient status.
Mere instructions to apply an exception using a generic computer component, WURC activity, generally linking to a technical environment, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0164998 to Scherpbier et al. in view of U.S. 2015/0106120 to Sahualla et al.
As per claim 1, Scherpbier et al. teaches a patient coordination system, comprising:
--a processor; (see: server 20 of FIG. 1 where there is a tracking processor)
--a memory communicatively coupled with the processor; (see: server 20 of FIG. 1. Servers have memory)
--an interface, communicatively coupled with the processor, capable of receiving status information of a plurality of patients of a hospital; (see: FIG. 1 and paragraph [0016] where there is an interface that helps receive information) and
--a patient status tracking algorithm, implemented as machine readable instructions stored within the memory and executed by the processor, (see: paragraphs [0014] and [0015] where there is an executable application that comprises machine readable instructions) capable of:
--receiving configuration of a hospital; (see: paragraphs [0027] – [0028] where configuration processor enables incorporation of hospital buildings and facilities and floor plans and wire frames. Thus, a configuration of a hospital (floor plan) is being received)
--determining a hospital model based upon the configuration; (see: paragraph [0027] where there is a 3d representation of building. This 3d representation is the model)
--receiving location of each of the plurality of patients within the hospital; (see: paragraph [0022] where location information is received for each patient using detectors and RFID tags)
--receiving status for each patient from at least one of independently run hospital services and sensors associated with the patient; (see: paragraph [0030] where the therapist is finished with a patient and marks the treatment as “complete”. Also see: paragraph [0042] where department (ED) (independently run service) enters data informing processor that a patient was seen by the physician and updates the status of the patient) 
--optimizing priority of each of the defined treatment plan of actions scheduled using services of the hospital to maximize hospital patient throughput as a whole; (see: paragraph [0019] where the tasks are ranked according to priority, or optimized based on their priority, so a worker knows which work items have the highest urgency. This prioritization has an intended use of maximizing the hospital patient throughput as a whole) and
--generating a dashboard showing the hospital model with spatial indication of the progress for each patient (see: paragraph [0027] where there is an image window 317. 317 indicates the position of a patient in a particular treatment unit. The indicated location is a spatial indication of the progress for the patient in relation to the different units that he/she must go through).
Scherpbier et al. may not further, specifically teach
1) --receiving a course through hospital for each of the plurality of patients, the course defining a treatment plan of actions to be taken for each of the plurality of patients in the hospital; and
2) --determining progress of each patient through the corresponding course.

Sahualla et al. teaches:
1) --receiving a course through hospital for each of the plurality of patients, (see: paragraph [0032] where a patient status or previous treatment (course through hospital) may be obtained) the course defining a treatment plan of actions to be taken for each of the plurality of patients in the hospital; (see: paragraphs [0032] - [0033] where the treatment may have various steps) and
2) --determining progress of each patient through the corresponding course (see: paragraph [0032] where progress for treatment progress for each patient is being tracked).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receive a course through hospital for each of the plurality of patients, the course defining a treatment plan of actions to be taken for each of the plurality of patients in the hospital and 2) determine progress of each patient through the corresponding course as taught by Sahualla et al. in the system as taught by Scherpbier et al. with the motivation(s) of clinically analyzing the accumulated relevant health care information in light of appropriate clinical standards to arrive at a comprehensive understanding of the patient’s prognosis (see: paragraph [0006] of Sahualla et al.).

As per claim 2, Scherpbier et al. and Sahualla et al. in combination teaches the system of claim 1, see discussion of claim 1. Scherpbier et al. further teaches a digital device for receiving and displaying the dashboard display (see: paragraph [0020] where there are client devices that display this location workflow and location information).

As per claim 3, Scherpbier et al. and Sahualla et al. in combination teaches the system of claim 2, see discussion of claim 2. Scherpbier et al., in one embodiment, further teaches the digital device being selected from the group including: a fixed terminal at patient bedside, a nursing station, a computer on wheels (COW), a tablet, a personal digital assistant, a smartwatch, and a smartphone (see: paragraph [0034] where there is a PDA that is being used as a digital device).

As per claim 4, Scherpbier et al. and Sahualla et al. in combination teaches the system of claim 2, see discussion of claim 2. Scherpbier et al. further teaches wherein the dashboard display is viewed by one of a doctor, a nurse, a case manager, a pharmacist, a social worker, a physical and occupational therapist, a dietician, a hospital administrator, a chaplain, a counselor, an ethicist, and other patient related health care personnel (this limitation is non-functional, and thusly, has little to no patentable weight. Further, the dashboard as taught in claim 1 of the Scherpbier reference may be used the by anyone).

As per claim 7, Scherpbier et al. and Sahualla et al. in combination teaches the system of claim 1, see discussion of claim 1. Scherpbier et al. further teaches the status information comprising one or more of (a) status of one or more actions of the corresponding course, (b) test results for the patient, (c) rehab information for the patient, (d) prescription information for the patient, and (e) placement information for the patient (see: paragraph [0030] where there is at least e) when the therapist is able to check the status of the patient and determine that the patient is not in his room).

As per claim 10, Scherpbier et al. teaches a patient coordination method, comprising:
--receiving, within a server, configuration of a hospital; (see: paragraphs [0027] – [0028] where configuration processor enables incorporation of hospital buildings and facilities and floor plans and wire frames. Thus, a configuration of a hospital (floor plan) is being received)
--determine a hospital model based upon the configuration; (see: paragraph [0027] where there is a 3d representation of building. This 3d representation is the model)
--receiving location of each of a plurality of patients within the hospital; (see: paragraph [0022] where location information is received for each patient using detectors and RFID tags)
--receiving status for each patient from independently run hospital services; (see: paragraph [0030] where the therapist is finished with a patient and marks the treatment as “complete”. Also see: paragraph [0042] where department (ED) (independently run service) enters data informing processor that a patient was seen by the physician and updates the status of the patient)
--optimizing priority of each of the defined treatment plan of actions scheduled using services of the hospital to maximize hospital patient throughput as a whole; (see: paragraph [0019] where the tasks are ranked according to priority, or optimized based on their priority, so a worker knows which work items have the highest urgency. This prioritization has an intended use of maximizing the hospital patient throughput as a whole) and
--generating a dashboard showing the hospital model with spatial indication of the progress for each patient (see: paragraph [0027] where there is an image window 317. 317 indicates the position of a patient in a particular treatment unit. The indicated location is a spatial indication of the progress for the patient in relation to the different units that he/she must go through).
Scherpbier et al. may not further, specifically teach
1) --receiving a course through hospital for each of the plurality of patients, the course defining a treatment plan of actions to be taken for each of the plurality of patients in the hospital; and
2) --determining progress of each patient through the corresponding course.

Sahualla et al. teaches:
1) --receiving a course through hospital for each of the plurality of patients, (see: paragraph [0032] where a patient status or previous treatment (course through hospital) may be obtained) the course defining a treatment plan of actions to be taken for each of the plurality of patients in the hospital; (see: paragraphs [0032] - [0033] where the treatment may have various steps) and
2) --determining progress of each patient through the corresponding course (see: paragraph [0032] where progress for treatment progress for each patient is being tracked).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) receive a course through hospital for each of the plurality of patients, the course defining a treatment plan of actions to be taken for each of the plurality of patients in the hospital and 2) determine progress of each patient through the corresponding course as taught by Sahualla et al. in the method as taught by Scherpbier et al. with the motivation(s) of clinically analyzing the accumulated relevant health care information in light of appropriate clinical standards to arrive at a comprehensive understanding of the patient’s prognosis (see: paragraph [0006] of Sahualla et al.).

As per claim 13, Scherpbier et al. and Sahualla et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches the status information comprising one or more of (a) status of one or more actions of the corresponding course, (b) test results for the patient, (c) rehab information for the patient, (d) prescription information for the patient, and (e) placement information for the patient, (f) end-of-life and hospice decisions and/or (g) information, (h) ethics information and/or decisions and (i) economic information (see: paragraph [0030] where there is at least a) and e) when the therapist is able to check the status of the patient and determine that the patient is not in his room).

As per claim 14, Scherpbier et al. and Sahualla et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches displaying the dashboard on a digital device (see: paragraph [0020] where there are client devices that display this location workflow and location information).

As per claim 15, Scherpbier et al. and Sahualla et al. in combination teaches the method of claim 14, see discussion of claim 14. Scherpbier et al. further teaches wherein the digital device is a mobile device (see: paragraph [0030] where there is a mobile processing display device that may be used to display an image).

As per claim 16, Scherpbier et al. and Sahualla et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches displaying the dashboard on a mobile device for viewing by one of a doctor, a nurse, a case manager, a pharmacist, a social worker, a physical and occupational therapist, a dietician, a hospital administrator, a chaplain, a counselor, an ethicist, and other patient related health care personnel (this limitation is non-functional, and thusly, has little to no patentable weight. Further, the dashboard as taught in claim 1 of the Scherpbier reference may be used the by anyone).

As per claim 17, Scherpbier et al. and Sahualla et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress (see: paragraph [0030] where the workflow for the therapist is updated based on the status of the patient being reported as “not in his room”. The patient is skipped for now and a next patient is proceeded to).

As per claim 18, Scherpbier et al. and Sahualla et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. further teaches the independently run hospital services comprising one or more of a laboratory, a pharmacy, a physiotherapy department, a placing service, a radiology department, a transport department, and a physical therapy/occupational therapy department (see: paragraph [0030] where the patient is in a radiology department for an x-ray. The independently run hospital service here is a radiology department. Further see: paragraph [0042] where physicians in a department update the status of the patient).

Claims 5-6, 8-9, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0164998 to Scherpbier et al. in view of U.S. 2015/0106120 to Sahualla et al. as applied to claims 1 and 10, further in view of U.S. 2012/0296671 to Simons-Nikolova et al.
As per claim 5, Scherpbier et al. and Sahualla et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach the patient status tracking algorithm further capable of:
1) --determining discharge criteria for each patient;
2) --determining discharge readiness of each patient based upon the status and the discharge criteria; and
3) --displaying the discharge readiness of each patient spatially within the dashboard.

Simons-Nikolova et al. teaches:
1) --determining discharge criteria for each patient; (see: paragraph [0040] where discharge criteria is identified using a self-learning algorithm)
2) --determining discharge readiness of each patient based upon the status and the discharge criteria; (see: paragraph [0031] and [0046] where a discharge decision is determined in the form of if the patient is ready for discharge or not) and
3) --displaying the discharge readiness of each patient spatially within the dashboard (see: paragraph [0043] where the patient status with respect to the discharge criteria is displayed on the screen).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine discharge criteria for each patient, 2) determine discharge readiness of each patient based upon the status and the discharge criteria, and 3) display the discharge readiness of each patient spatially within the dashboard as taught (see: paragraphs [0004] – [0005] of Simons-Nikolova et al.) because Scherpbier et al. already teaches a workflow for a discharge patient process (see: paragraph [0026] of Scherpbier).

As per claim 6, Scherpbier et al., Sahualla et al., and Simons-Nikolova et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. and Sahualla et al. in combination may not further, specifically teach the patient status tracking algorithm further capable of automatically updating the discharge readiness within the dashboard as the status of the patient changes.
Simons-Nikolova et al. further teaches the patient status tracking algorithm further capable of automatically updating the discharge readiness within the dashboard as the status of the patient changes (see: paragraph [0047] where the system can perform an automated discharge criteria check).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5, and incorporated herein.

As per claim 8, Scherpbier et al., Sahualla et al., and Simons-Nikolova et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. further teaches the patient status tracking algorithm further capable of updating a schedule of one or more of the hospital services to improve patient flow through the hospital based upon one or both of the status and the progress (see: paragraphs [0037] – [0039] where the statuses of each patient are taken into account and scheduled tasks are updated for the workflow based on the task urgency. The task urgency is based on the level of the task).

As per claim 9, Scherpbier et al., Sahualla et al., and Simons-Nikolova et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. further teaches the independently run hospital services comprising one or more of a laboratory, a pharmacy, a physiotherapy department, a placing service, a radiology department, a transport department, and a physical therapy/occupational therapy department (see: paragraph [0030] where the patient is in a radiology department for an x-ray. The independently run hospital service here is a radiology department. Further see: paragraph [0042] where physicians in a department update the status of the patient).

As per claim 11, Scherpbier et al. and Sahualla et al. in combination teaches the method of claim 10, see discussion of claim 10. Scherpbier et al. may not further, specifically teach:
1) --determining discharge criteria for each patient;
2) --determining discharge readiness of each patient based upon the status and the discharge criteria; and
3) --displaying the discharge readiness of each patient spatially within the dashboard.

Simons-Nikolova et al. teaches:
1) --determining discharge criteria for each patient; (see: paragraph [0040] where discharge criteria is identified using a self-learning algorithm)
2) --determining discharge readiness of each patient based upon the status and the discharge criteria; (see: paragraph [0031] and [0046] where a discharge decision is determined in the form of if the patient is ready for discharge or not) and
3) --displaying the discharge readiness of each patient spatially within the dashboard (see: paragraph [0043] where the patient status with respect to the discharge criteria is displayed on the screen).
 One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine discharge criteria for each patient, 2) determine discharge readiness of each patient based upon the status and the discharge criteria, and 3) display the discharge readiness of each patient spatially within the dashboard as taught by Simons-Nikolova et al. in the method as taught by Scherpbier et al. and Sahualla et al. in combination with the motivation(s) of performing the task of providing discharge instructions to effectively ensure continuity of care from the hospital care team (see: paragraphs [0004] – [0005] of Simons-Nikolova et al.) because Scherpbier et al. already teaches a workflow for a discharge patient process (see: paragraph [0026] of Scherpbier).

As per claim 12, Scherpbier et al., Sahualla et al., and Simons-Nikolova et al. in combination teaches the method of claim 11, see discussion of claim 11. Scherpbier et al. may not further, specifically teach automatically updating the discharge readiness within the dashboard as the status of the patient changes.
Simons-Nikolova et al. further teaches automatically updating the discharge readiness within the dashboard as the status of the patient changes (see: paragraph [0047] where the system can perform an automated discharge criteria check).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.

As per claim 20, Scherpbier et al., Sahualla et al., and Simons-Nikolova et al. in combination teaches the system of claim 5, see discussion of claim 5. Scherpbier et al. further teaches wherein the discharge readiness of each patient is displayed as spheres spatially positioned within a wire frame of the hospital model, wherein a position of the sphere within the wire frame represents a current location of the patient within the hospital (see: paragraphs [0027] - [0028] where there is a wire frame layout of the building and the locations of the RFDs are mapped. The patients being displayed as sphere’s is merely a design choice, thus, it has little patentable weight).
Scherpbier et al. and Sahualla et al. in combination may not further, specifically teach and a color of the sphere indicates a discharge readiness of the patient.
Simons-Nikolova et al. further teaches a discharge readiness of the patient as an important factor (see: paragraph [0043] where the patient status with respect to the discharge criteria is displayed on the screen).
important factor of the patient (see: paragraph [0065] where the patients within a list are highlighted with special colors to indicate re-hospitilization risk).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a discharge readiness of the patient as taught by Simons-Nikolova et al. for the coloring of an important factor of the patient as disclosed by Simons-Nikolova et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Simons-Nikolova et al. of the present combination of references teaches both a coloring of important factors and that a discharge readiness is an important factor, thus one could substitute wherein the important factor that is being colored is with regards to discharge readiness to obtain predictable results of conveying discharge readiness to a user. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0164998 to Scherpbier et al. in view of U.S. 2015/0106120 to Sahualla et al. as applied to claim 1, further in view of U.S. 2016/0180029 to Shanbhag.
As per claim 19, Scherpbier et al. and Sahualla et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein each hospital service schedule is determined based on predicted discharge times of the patients scheduled for the service.

Shanbhag teaches:
--wherein each hospital service schedule is determined based on predicted discharge times of the patients scheduled for the service (see: paragraph [0039] where services at a hospital can be pre-planned based on the determined discharge schedules).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein each hospital service schedule is determined based on predicted discharge times of the patients scheduled for the service as taught by Shanbhag in the system as taught by Scherpbier et al. and Sahualla et al. in combination with the motivation(s) of having an improved method of planning of discharging of patients (see: paragraph [0003] of Shanbhag).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626